Name: Commission Regulation (EC) No 960/1999 of 6 May 1999 amending Regulation (EC) No 1253/98 establishing a forecast balance for the supply to the Azores and Madeira of cereal products covered by the specific measures provided for in Articles 2 to 10 of Council Regulation (EEC) No 1600/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  plant product;  trade;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities7. 5. 1999 L 119/21 COMMISSION REGULATION (EC) No 960/1999 of 6 May 1999 amending Regulation (EC) No 1253/98 establishing a forecast balance for the supply to the Azores and Madeira of cereal products covered by the specific measures provided for in Articles 2 to 10 of Council Regulation (EEC) No 1600/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira, with regard to certain agricultural products (1), as last amended by Commission Regulation (EC) No 562/98 (2), and in particular Article 10 thereof, Whereas the quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows; Whereas in accordance with Article 2 of Regulation (EEC) No 1600/92 these arrangements include requirements for direct human consumption, and for processing and pack- aging in the Islands of products listed in the Annex to the aforementioned Regulation; whereas an assessment of these requirements is made annually in the context of a forecast supply balance which can be revised in the course of the year in the light of developments in the requirements of the Islands; whereas the assessment of the requirements of the processing and packaging indus- tries, as regards products intended for the local market or traditionally dispatched to the rest of the Community, may result in the establishment of a separate forecast supply balance; Whereas, pursuant to Article 2 of Regulation (EEC) No 1600/92 the forecast supply balance of cereal products to the Azores and Madeira for the 1998/99 marketing year was established by Commission Regulation (EC) No 1253/98 (3), as amended by Regulation (EC) No 2328/ 98 (4); whereas to meet the needs of this region, amend- ments must be made to this forecast supply balance; whereas, subsequently, Regulation (EC) No 1253/98 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1253/98 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27.6.1992, p. 1. (3) OJ L 173, 18.6.1998, p. 10. (2) OJ L 76, 13.3.1998, p. 6. (4) OJ L 290, 29.10.1998, p. 23. EN Official Journal of the European Communities 7. 5. 1999L 119/22 Region Breadmakingcommon wheat Feed wheat Durum wheat Barley Maize Malt Total ANNEX ANNEX Forecast supply balance for the Azores and Madeira for the 1998/99 marketing year Azores 34 000 Ã¯ £ § 500 39 000 79 500 1 000 154 000 Madeira 25 000 Ã¯ £ § 5 000 2 500 35 000 2 200 69 700 Total 59 000 Ã¯ £ § 5 500 41 500 114 500 3 200 223 700'